DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 1-2, 5-7, 9-10, 12-14, 16-18, 22 and 23 and claims 1, 11, 19, 24, and 25 under 35 U.S.C. 103 is withdrawn in view of applicants’ amendment of claim 1.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A method of purifying an antifreeze protein (AFP), comprising: heating a crude AFP at a temperature of 45-90 degrees in an aqueous medium, wherein the AFP is an AFP from Dendroides canadensis (DAFP), or a DAFP isoform or analog having an amino acid sequence of the formula A-(Thr-X-Thr-Y)z-B, where A is a sequence of 8-12 amino acids, X is a sequence of from 1 to 3 amino acids, Y is a sequence of 1-12 amino acids, z is an integer of from 3 to 8, and B is a sequence of 1- 5 amino acids; and wherein the AFP in the supernatant has a purity of at least 85% in novel and non-obvious.
The closest prior art is Halwani et al. in (Cryobiology. 2014; 68(3): 411–418). Halwani teaches a method of producing recombinant D. canadensis DAFPs-1, 2, 4 and 6 that were expressed in transformed E. coli (p. 3, “material and methods” section, line 1-3). Halwani further discloses that medium was composed of (per L): 5.0g KH2PO4, 3.0g K2HPO4, 1.7g 
The instant method provides for a rapid and efficient method of producing highly purified AFPs which greatly5 reduces the time and costs of AFP purification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654